Citation Nr: 0327238	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to May 21, 1959 
for the grant of service connection for uveitis 
(chorioretinitis) of the left eye due to remote infection and 
associated secondary glaucoma.

2.  Entitlement to a temporary total disability evaluation 
due to hospital treatment under 38 C.F.R. § 4.29 for the 
period from May 18, 1959 to June 29, 1959.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  At present, the veteran's case is before 
the Board for appellate consideration.

In addition, the Board notes that, in the June 2002 
substantive appeal, the veteran requested a hearing before a 
traveling Veterans Law Judge (VLJ), and thus, the hearing was 
scheduled for January 2003.  However, the record contains 
evidence showing that the veteran canceled the scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative requested that the 
hearing be rescheduled, the Board deems the veteran's June 
2002 request for a travel Board hearing withdrawn.  See 38 
C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran was first diagnosed with chorioretinitis in 
February 1953 while hospitalized at the Charity Hospital of 
Louisiana.

3.  In an August 1959 rating decision, the veteran was 
granted service connection and a 10 percent rating for 
uveitis (chorioretinitis) of the left eye due to remote 
infection and associated secondary glaucoma, effective May 
21, 1959, the date of receipt of the original claim.

4.  Although the veteran was hospitalization at the New 
Orleans VA Medical Center for uveitis and prostatitis from 
May 18, 1959 to June 29, 1959, he was not continuously 
hospitalized for a period of 21 days for a service-connected 
disability during this period.  The veteran's uveitis of the 
left eye is a service-connected disability, but his chronic 
prostatitis is not a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to May 21, 1959 for the grant of service connection for 
uveitis (chorioretinitis) of the left eye due to remote 
infection and associated secondary glaucoma have not been 
met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).

2.  The criteria for entitlement to a temporary total 
disability evaluation due to hospital treatment under 38 
C.F.R. § 4.29 for the period from May 18, 1959 to June 29, 
1959 have not been met.  38 C.F.R. § 4.29 (1959). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claims were filed 
after the date of enactment of the new law.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claims on appeal 
via the July 2001 and January 2002 rating decisions, the 
January and May 2002 statements of the case, and a May 2001 
RO letter to the veteran.  Specifically, the veteran has been 
informed of the requirements to establish his entitlement to 
an effective date prior to May 21, 1959 for the grant of 
service connection for uveitis (chorioretinitis) of the left 
eye, and for a temporary total disability evaluation under 38 
C.F.R. § 4.29.  Furthermore, via the May 2001 RO letter and 
the May 2002 statement of the case, the veteran was given 
specific information with respect to the VCAA and of the 
changes in the law and VA duties pursuant to the enactment of 
the VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including his treatment records from 
the New Orleans VA Medical Center and records from various 
private health care providers.  No additional records which 
need to be obtained have been identified by the veteran.  
Furthermore, the appellant was given the opportunity to 
present testimony at a hearing before a traveling VLJ in 
January 2003, but he failed to take advantage of such 
opportunity, as described above.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, via the May 2001 RO letter and the May 2002 statement 
of the case, the veteran was given specific information with 
respect to the VCAA and of the changes in the law and VA 
duties pursuant to the enactment of the VCAA.  As both of 
these documents are dated more than one year prior to the 
present Board decision, the VA has complied de facto with the 
statutory one-year period provided for the veteran's response 
to the VCAA notice.  




I.  Effective Date Prior to May 21, 1959 for
the Grant of Service Connection for Left Eye Uveitis 
(chorioretinitis).

The evidence includes a June 1959 letter from the Charity 
Hospital of Louisiana which indicates that the veteran was 
hospitalized for chorioretinitis from February 25, 1953 to 
March 25, 1953, which was about two months after his 
discharge from active service.  Additionally, medical records 
from the New Orleans VA Medical Center (VAMC) indicate the 
veteran was intermittently hospitalized during May and June 
1959 with diagnoses of uveitis of the left eye and chronic 
prostatitis. 

On May 21, 1959, the veteran submitted his original claim of 
entitlement to service connection for an eye disorder.  Upon 
the review of the medical evidence of record at that time, an 
August 1959 rating decision awarded the veteran service 
connection and a 10 percent rating effective May 21, 1959 
(the date of claim) for uveitis (chorioretinitis) of the left 
eye due to remote infection and associated secondary 
glaucoma.

At present, the veteran is seeking entitlement to an 
effective date prior to May 1959, going back to his 
hospitalization in 1953, for the grant of service connection 
for uveitis (chorioretinitis) of the left eye due to remote 
infection and associated secondary glaucoma.

With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).

In this case, the Board acknowledges that the veteran's 
entitlement to service connection for his left eye disability 
arose during his hospitalization at the Charity Hospital of 
Louisiana from February 25, 1953 to March 25, 1953, which was 
about two months after his discharge from active service.  
However, the veteran's claim of entitlement to service 
connection for such left eye disability was filed on May 21, 
1959, more than five years after his discharge from the 
service.

After a review of the evidence, the Board finds that the 
veteran did not submit a claim for benefits within one year 
of his separation from service or that he meets the 
requirements for submission of additional evidence under 
38 C.F.R. § 20.1304(b)(1), including the exception via motion 
showing good cause.  As such, the governing legal authority, 
as cited above, provides that the earliest effective date 
assignable for the grant of service connection for uveitis 
(chorioretinitis) of the left eye due to remote infection and 
associated secondary glaucoma is the later of the date of 
receipt of claim (May 21, 1959) or the date entitlement arose 
(February 23, 1953) in accordance with the facts found.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.400(b)(2)(i), (r).

Accordingly, the criteria for the assignment of an effective 
date prior to May 21, 1959 for the grant of service 
connection for uveitis (chorioretinitis) of the left eye due 
to remote infection and associated secondary glaucoma have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.

Lastly, the Board acknowledges that 38 C.F.R. § 3.157 (2002) 
allows for a report of hospitalization which relates to a 
disability for which service connection is subsequently 
granted to serve as an informal claim for benefits, as it 
could arguably be construed with respect to the veteran's 
hospitalization in 1953.  However, the Board notes that the 
June 1959 letter from the Charity Hospital of Louisiana which 
indicates that the veteran was hospitalized for 
chorioretinitis from February 25, 1953 to March 25, 1953, was 
actually submitted in June 1959, after the May 1959 claim for 
service connection for a left eye disability was submitted.  
The veteran's hospitalization records were not submitted 
before or at the same time as the claim of service 
connection.  Additionally, 38 C.F.R. § 3.157 does not apply 
to the present case as 3.157 applies only to claims for 
increase or to reopen a previously-disallowed claim on the 
grounds that the disability was not compensable in degree.  
See 38 C.F.R. § 3.157(b) (2003).  


II.  A Temporary Total Evaluation Under 38 C.F.R. § 4.29
From May 18, 1959 to June 29, 1959.

As noted above, an August 1959 rating decision awarded the 
veteran service connection and a 10 percent rating effective 
May 21, 1959 (the date of claim) for uveitis 
(chorioretinitis) of the left eye due to remote infection and 
associated secondary glaucoma.  The veteran is not service-
connected for prostatitis.

With respect to the evidence of record, the evidence includes 
medical records from the New Orleans VA Medical Center (VAMC) 
which reflect the veteran was intermittently hospitalized 
during May and June 1959 with diagnoses of uveitis of the 
left eye and chronic prostatitis.  Specifically, the 
hospitalization summary notes that the veteran was admitted 
on May 18, 1959 with a diagnosis of  uveitis with secondary 
glaucoma of the left eye.  On May 20, 1959, it was determined 
that the veteran also suffered from chronic prostatitis.  
And, on May 28, 1959, it was noted that the veteran's visual 
acuity for the left eye 20/40 and for the right eye was 
20/20, his ocular tension was normal bilaterally, and his 
vitreous cleared considerably from admission but was still 
cloudy.  However, the only positive findings in the workup 
for foci of infection were prostatitis and a 2+ skin 
toxoplasma skin test.  Subsequently, the veteran was sent on 
leave of absence with no medication on June 9, 1959.  

Upon return from leave of absence on June 22, 1959, the 
veteran's visual acuity in the right eye was 20/25 +2, and in 
the left eye was 20/40.  His ocular tension in both eyes was 
normal on no medication, although he still had numerous large 
opacities of the left eye and small discrete areas of 
chorioretinitis throughout the fundus.  As a result, he was 
readmitted to the ward on June 23, 1959 and finally 
discharged from hospitalization on June 26, 1959.

With respect to the applicable law in 1959, a total 
disability rating was assigned without regard to the 
provisions of the VA Schedule for Rating Disabilities (Rating 
Schedule) when it was established that a service-connected 
organic disease or injury by reason of an exacerbation had 
developed actual total incapacity which had required hospital 
treatment for a period in excess of 21 days.  Hospitalization 
due to total incapacity in the average person was required.  
If the basic requirements were met, the claimant's rating was 
increased to a 100 percent rating effective the first day of 
hospital treatment following a period of continuous hospital 
treatment of 21 days.  See 38 C.F.R. § 4.29 (1959).  "No 
pass" or authorized leave of 30 days or less was to be 
considered as interrupting the continuity of hospitalization 
during the first 21 days or thereafter.  See 38 C.F.R. § 
4.29(a).  Additionally, if service connection of the 
disability under treatment was granted after hospital 
admission, the rating would be from the first day of 
hospitalization if otherwise in order.  See 38 C.F.R. § 
4.29(b).

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, the claim of entitlement to a temporary total 
disability evaluation due to hospital treatment under 38 
C.F.R. 
§ 4.29 for the period from May 18, 1959 to June 29, 1959 is 
denied.        

The medical evidence reveals that the veteran was admitted to 
the New Orleans VAMC for uveitis with secondary glaucoma of 
the left eye on May 18, 1959 and was sent on leave of absence 
with no medication from June 9, 1959 to June 22, 1959.  He 
was finally re-admitted on June 23, 1959, and discharged on 
June 26, 1959.  Hence, it appears the veteran was 
hospitalized for 23 days prior to his leave of absence, and 
for 4 additional days upon his return from leave of absence.

The 1959 law was clear that "no pass" or authorized leave 
of 30 days or less was to be considered as interrupting the 
continuity of hospitalization during the first 21 days or 
thereafter.  See 38 C.F.R. § 4.29(a) (1959).  In this regard, 
the Board notes that the August 1959 rating decision, awarded 
the veteran service connection for his left eye disability 
effective May 21, 1959, which makes his hospital stay for the 
service-connected left eye disability for a period of 19 days 
during his first period of hospitalization (from May 21, 1959 
to June 9, 1959), and for 4 days during his second period of 
hospitalization (from June 23, 1959 to June 26, 1959), as 
opposed to the required 21 days or more.

The Board acknowledges that, if service connection of the 
disability under treatment was granted after hospital 
admission, the rating would be from the first day of 
hospitalization if otherwise in order.  See 38 C.F.R. § 
4.29(b) (1959).  However, in this case, as the veteran's left 
eye disability was granted effective May 21, 1959, the amount 
of time required for the award of temporary total evaluation 
under 38 C.F.R. §  4.29 cannot begin to be counted prior to 
the effective date for the grant of service connection.  And, 
as described in section one of this decision, the Board has 
found that an effective date prior to May 21, 1959 for the 
grant of service connection for uveitis (chorioretinitis) of 
the left eye due to remote infection and associated secondary 
glaucoma is not warranted in this case.  As such, the 
veteran's claim is denied.



The Board has considered 38 U.S.C.A. § 5107(b).  In this 
case, however, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.  See 38 U.S.C.A. § 5107(b); see 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  


ORDER

Entitlement to an effective date prior to May 21, 1959 for 
the grant of service connection for uveitis (chorioretinitis) 
of the left eye due to remote infection and associated 
secondary glaucoma is denied.

Entitlement to a temporary total disability evaluation due to 
hospital treatment under 38 C.F.R. § 4.29 for the period from 
May 18, 1959 to June 29, 1959 is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



